Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The effective filing date of this application is May 26, 2020. This Office Action is in response to the application filed May 26, 2020. This application is in condition for allowance by Examiner’s Amendment (See below).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows to correct issues of clarity and lack of antecedent basis in the claims: 
4. (Currently Amended) The method for forming a gate structure of a semiconductor device as in claim 1, wherein the interface oxide layer comprises one or more of SiO2, SiON, HfO2, Al2O3, HfSiO, HfSiON, HfAlON, Y2O3, La2O3, or HfLaON, and the thickness of the interfacial oxide layer ranges from 0.5 nm to 1.5 nm.

6. (Currently Amended) The method for forming a gate structure of a semiconductor device as in claim 5, wherein the etching barrier metal layer comprises one or more of TaN, Ta, MoN, or WN; and the thickness of the etching barrier metal layer ranges from 1.0 nm to 2.0 nm.

11. (Currently Amended) The method for forming a gate structure of a semiconductor device as in claim 10, wherein a percentage content of doping element Zr in the HfZrO or the HfZrAIO ranges from 30% to 60%, a percentage content of doping element Si in the HfSiO ranges from 3% to 6%, a percentage content of doping element Y in the HfYO ranges from 4% to 6.5%, a percentage content of doping element Al in the HfZrAIO or the HfAIO ranges from 3.5% to 6.5%, a percentage content of doping element Gd in the HfGdO ranges from 1.5% to 5%, a percentage content of doping element Sr in a percentage content of doping element La in the HfLaO ranges from 3% to 6%. 

Allowable Subject Matter
Claims 1 – 19 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record (see “Conclusion” section below) does not disclose nor render obvious, either alone or in combination, a method for forming a gate structure of a semiconductor device as recited by Claim 1 and Claim 18, including steps of 
removing the dummy gate stack to form a gate opening, forming an interface oxide layer and a ferroelectric gate dielectric layer sequentially at the gate opening;
forming a stress sacrificial layer on the ferroelectric gate dielectric layer, and performing an annealing process; 
during the annealing process, the clamping effect of the stress sacrificial layer induces the ferroelectric gate dielectric layer converted to form a ferroelectric-phase gate dielectric layer; 
removing the stress sacrificial layer; and 
forming a metal gate on the ferroelectric-phase gate dielectric layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PRIOR ART
TITLE
RELEVANCE
Ho et al. (US 10,505,040)
Method of Manufacturing A Semiconductor Device Having A Gate With Ferroelectric Layer
Same field-of-endeavor; Fails to disclose or suggest forming a stress sacrificial layer on a gate dielectric layer and a subsequent anneal and removing the stress sacrificial layer before forming a metal gate.
Dewey et al. (US 20200098925)
Ferroelectric Gate Stack For Band-To-Band Tunneling Reduction
Same field-of-endeavor; Fails to disclose or suggest forming a stress sacrificial layer on a gate dielectric layer and a subsequent anneal and removing the stress sacrificial layer before forming a metal gate.
Hsu et al. (US 20200105897
Negative Capacitance Transistor Having A Multilayer Ferroelectric Structure Or A Ferroelectric Layer With A Gradient Doping Profile
Same field-of-endeavor; Fails to disclose or suggest forming a stress sacrificial layer on a gate dielectric layer and a subsequent anneal and removing the stress sacrificial layer before forming a metal gate.

Lin et al. (US 20200127111)
Field Effect Transistors With Ferroelectric Dielectric Materials
Same field-of-endeavor; Fails to disclose or suggest forming a stress sacrificial layer on a gate dielectric layer and a subsequent anneal and removing the stress sacrificial layer before forming a metal gate.

Semiconductor Device And Manufacturing Method For The Semiconductor Device
Same field-of-endeavor; Fails to disclose or suggest forming a stress sacrificial layer on a gate dielectric layer and a subsequent anneal and removing the stress sacrificial layer before forming a metal gate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813